UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7283


WILLIAM WASHINGTON,

                Plaintiff – Appellant,

          v.

LEROY CARTLEDGE, Warden; DAN PATTERSON; N. BARBER, Chaplin;
BOBBY HANKERSON, Chaplin,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Joseph F. Anderson, Jr., District
Judge. (9:10-cv-03211-JFA)


Submitted:   October 23, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Washington, Appellant Pro Se.   William Henry Davidson
II, David C. Plyler, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William     Washington       seeks      to     appeal       the     district

court’s    order    denying    relief    on   his    42    U.S.C.       § 1983      (2006)

complaint.      We    dismiss    the     appeal     for    lack    of     jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on   November   29,    2011.      The     notice     of    appeal       was    filed   on

July 10, 2012. *       Washington failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period.    The notice of appeal accordingly was untimely, and we

therefore grant the Appellees’ motion to dismiss the appeal.                            We

dispense     with    oral     argument     because        the     facts       and   legal




      *
       The notice of appeal is hand-dated July 10, 2012, and we
assume it was deposited in the institutional internal mail
system on that date. See Fed. R. App. P. 4(c)(1)



                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3